         2:20-cv-03969-JFA       Date Filed 02/24/21     Entry Number 27       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

    Charles E. Carter,                                   C/A No. 2:20-cv-3969-JFA-PJG

                  Plaintiff,

    v.
                                                                      ORDER
     Clarendon County SC Treasurer;
     Clarendon County Assessor; Clarendon
     County Auditor,

                  Defendants.


         Plaintiff Charles Carter, proceeding pro se, originally filed this action in the

Clarendon County Court of Common Pleas and Defendants subsequently removed the

action to this court averring federal question jurisdiction. In accordance with 28 U.S.C. §

636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to a Magistrate

Judge for review. Upon receipt of the matter, the Magistrate Judge expressed concerns

regarding this Court’s subject matter jurisdiction and requested additional briefing on this

issue.

         After receiving briefing on jurisdiction, the Magistrate Judge assigned to this action1

prepared a thorough Report and Recommendation (“Report”) and opines that this Court



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
      2:20-cv-03969-JFA       Date Filed 02/24/21    Entry Number 27       Page 2 of 3




lacks jurisdiction and should therefore remand this matter back to the Clarendon County

Court of Common Pleas. (ECF No. 23). The Report sets forth, in detail, the relevant facts

and standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

       Both parties were advised of their right to object to the Report, which was entered

on the docket on January 28, 2021. (ECF No. 23). The Magistrate Judge required the

parties to file objections by February 11, 2021. Id. None of the parties submitted any

objections and the time for doing so has expired. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, each party has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that this Court lacks subject matter

jurisdiction over this matter and therefore the case should be remanded to state court.

       After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 23). Thus, this matter is remanded to
      2:20-cv-03969-JFA     Date Filed 02/24/21   Entry Number 27     Page 3 of 3




the Clarendon County Court of Common Pleas for lack of subject matter jurisdiction.

Consequently, all other pending motions in this matter are terminated as moot. (ECF Nos.

4, 7, & 19).

IT IS SO ORDERED.



February 24, 2021                                     Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge
